F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 23 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 CLARENCE WILLIAM HAIRSTON,
 JR.,

             Plaintiff - Appellant,
                                                       No. 02-1445
 v.                                                 D.C. No. 02-Z-1331
                                                      (D. Colorado)
 SUSIE MCGUIRE, RN: Nurse 111,
 Delta Correctional Center,

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se state prisoner 42 U.S.C. § 1983 civil rights appeal. Mr.

Hairston seeks monetary damages on his claim that Defendant was deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment.

The district court dismissed Mr. Hairston’s complaint as legally frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B). Mr. Hairston appeals to this court.

      Mr. Hairston suffered pain after his jaw surgery. A dentist examined him

and prescribed Motrin. Defendant Nurse subsequently told Mr. Hairston that he

could not take Motrin because he had been previously diagnosed with Hepatitis C.

She instead recommended Tylenol. Mr. Hairston complained that he would have

to pay for Tylenol and that Tylenol was not strong enough for the pain. He also

claimed that he was embarrassed by the public announcement that he has

Hepatitis C.

      We agree with the district court that Mr. Hairston’s allegations do not rise

to the level of an Eighth Amendment claim. Therefore, after a thorough review of

Appellant’s brief and the record, and for substantially the same reasons set forth

in the district court’s well-reasoned September 16, 2002, Order, we hold that no

relief is available to Mr. Hairston.

      The decision of the trial court is AFFIRMED. Appellant’s motion to

proceed without prepayment of the appellate filing fee is GRANTED. We remind




                                         -2-
Appellant that he must make partial payments on court fees and costs until such

have been paid in full.




                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-